
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5797
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To exempt the owners and operators of
		  vessels operating on Mille Lacs Lake, Minnesota, from certain Federal
		  requirements.
	
	
		1. Short titleThis Act may be cited as the
			 Mille Lacs Lake Freedom To Fish Act of
			 2012.
		2.Mille Lacs Lake,
			 MinnesotaNotwithstanding any
			 other provision of law, the owner or operator of a vessel operating on Mille
			 Lacs Lake, Minnesota, shall not, with respect to such vessel, be subject to any
			 Federal requirement under subtitle II of title 46, United States Code, relating
			 to licensing or vessel inspection.
		
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk
		
	
